         Case 1:20-mj-00174-RMM Document 5 Filed 09/09/20 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
               v.                             :
                                              :       Case Number: 20MJ 174
GLEN BOND                                     :
                                              :       Detention Hearing: September 10, 2020
                       Defendant.             :


                  GOVERNMENT’S MEMORANDUM IN SUPPORT OF
                 PRETRIAL DETENTION OF DEFENDANT GLEN BOND

        The United States of America, by and through its attorney, the United States Attorney

for the District of Columbia, submits this memorandum in support of its request that defendant

Glen Bond be detained pending the trial of this matter pursuant to 18 U.S.C. §§ 3142(f)(1)(A)

and (d)(1)(A)(iii). The offense involved is a crime of violence. The defendant has been charged

by Criminal Complaint in the District of Columbia with one count of Attempt Transportation for

the Promotion or Facilitation of Prostitution, in violation of 18 U.S.C. § 2421(a), and Interstate

and Foreign Travel of Transportation in Aid of Racketeering Enterprises, in violat ion of 18

U.S.C. § 1952(a)(3). An analysis of the factors set forth in 18 U.S.C. § 3142(g) below leads to

the conclusion that detention is appropriate because there is no condition or combination of

conditions that will reasonably assure the safety of any person and the community.

                               FACTUAL BACKGROUND

       On August 12, 2020, an online covert employee (“OCE”) assigned to the Federal Bureau

of Investigation (“FBI”)/Metropolitan Police Department (“MPDC”) Child Exploitation and

Human Trafficking Task Force (“CEHTTF”) portrayed being a 20-year-old female that lived in

Washington, D.C. utilizing a an online social media platform known to law enforcement to be a

                                                  1
            Case 1:20-mj-00174-RMM Document 5 Filed 09/09/20 Page 2 of 15




site where individuals involved in the commercial sexual exploitation of women attempt to recruit

women and girls to work as prostitutes for their financial benefit. 1

          In this capacity, the OCE was contacted by user “Mr. Hollywood,” later identified as GLEN

BOND, with a date of birth of August 6, 1971 (herein the “DEFENDANT”), on August 12, 2020.

He stated, “SEXY I GOT A LOT GOING ON OVER HERE AND IN NY I AM LOOKING FOR

A DOWN ASS BITCH THAT LIKE GETTING MONEY LIKE I SAID I WANT YOU.” The

DEFENDANT’s social media account had a biography that stated, “IM ABOUT GETTING

MONEY IF ITS NOT ABOUT MONEY THEN IT MAKE NO SINCE TO ME!!!” The account

also had numerous pictures of large amount of cash, messages that referenced making money,

numerous pictures of different women at parties and stripper events, and messages that referenced

sexual activity and operating a commercial sex enterprise. For example:

          A picture of a green road sign that stated, “Fucking and Sucking, Next Exit 1 Mile.”

          A post which stated, “I only fuck wit bitches I can win with.”

          A post of large stacks of cash, with the message, “IM ON MY GRIND.”

          A post that stated, “Stop living the renegade2 life and Choose and real P.” 3

          Advertisement for “The Official Players Ball.”   4   The advertisement is cropped and there

          are no details about the date or location of the event.




1The name of this social media application is known to law enforcement. It is being withheld to
protect the integrity of ongoing investigations.
2 Renegade is a term used to describe a female involved in commercial sex that is operating on
her own and does not have a pimp.
3   The letter P is used to refer to Pimp
4   The Players Ball is an event gathering of pimps, held in various location across the country.

                                                    2
           Case 1:20-mj-00174-RMM Document 5 Filed 09/09/20 Page 3 of 15




         A picture of large amount of cash with the message “PIMP” and a crown. 5



         On August 27, 2020, the OCE responded to the DEFENDANT and provided a phone

number, The DEFENDANT sent the OCE a text message from phone number (973)862-9496.

After some initial text message communication, a confidential human source (“CHS”) spoke

with the DEFENDANT on the phone. 6 During the call, the DEFENDANT stated that he wanted

to be” blunt” and that the CHS would be having sex with clients. The DEFENDANT said that he

has girls in hotels, strip clubs, and “street walkers” in the New York area. The DEFENDANT

stated that New York is the only place where everything is open and CHS could make very good

money. The DEFENDANT said that the CHS would stay with him and his other girls at his

residence. The DEFENDANT told the CHS that she would be his “boss bitch” and would be

trained to be run the other girls.

         The CHS asked the DEFENDANT about whether she would she be wearing condoms

when she met with clients. The DEFENDANT responded that she would be wearing condoms all

the time, and that her safety was important to him. The CHS asked what would happen if she got

caught by the police. The DEFENDANT explained that “prostitution” is a misdemeanor and

usually it gets dropped down to a fine but he would help her with that. The DEFENDANT stated

he would be able to provide a phone for her and get it set up. The DEFENDANT stated he would




5   Crowns are used by pimps and signify that are kings of their operation.
6 While the OCE attempted to record this call, the recorder malfunctioned and did not record the
call. The OCE did listen to the entirety of the call as it was taking place and took notes on the
substance shortly after it ended.

                                                  3
         Case 1:20-mj-00174-RMM Document 5 Filed 09/09/20 Page 4 of 15




put the application “Life360,”7 on it so that he would be able to track her wherever she was. The

CHS asked about how much money she would be able to keep. The DEFENDANT replied that

when they collect the money up for the night, she would be taken care of and be able to save

some of the money or send some back home. The DEFENDANT did not provide a percentage or

dollar amount the CHS would be able to keep. After the phone call, the conversation continued

via text message on the same day:

       DEFENDANT: So we good baby

       OCE: Yea. I will u let u know

       DEFENDANT: Ok baby

       DEFENDANT: You ok baby how was your thinking process going?

       OCE: Good. Just thinking of some logistics with my aunt.

       OCE: I've been helping her out, so just want to make sure she is good

       DEFENDANT: Will like i said i got you all the way baby

               <Conversation continued later that same day>

       OCE: Have u been doing this a long time?

       DEFENDANT: Ok baby do what you have to do. And yes i gave been doing that for a

       long. Time and i am good at what i do baby

       DEFENDANT: Also let me say i will do everything in my power to make and keep you

       happy

       DEFENDANT: I want you to tell me that i am your and your pussy is for me to keep

       happy and good that is what i want you to say to me sexy


7 Life 360 is a family social networking application that allows members to know the location of
other users who are lined as family members on the application.

                                                4
         Case 1:20-mj-00174-RMM Document 5 Filed 09/09/20 Page 5 of 15




       OCE: Sounds good to me

       DEFENDANT: It's all good baby like i said i got you

       OCE: 😃

       DEFENDANT: Don't take too long baby

       OCE: I won't

       DEFENDANT: OK

      On August 28, 2020, the OCE told the DEFENDANT that a friend was interested and asked

if she would be able to come too. The DEFENDANT replied, “Send me a picture of her but ya she

would able to get down as long as she knows what she's getting into so send me a picture of her.”

After sending a picture of an Undercover Covert Employee (“UCE”), the conversation continued :

       OCE: We can both make good money, right?

       DEFENDANT: Absolutely

       DEFENDANT: That's if you both listen to me and follow what I say yes we can make a

       lot of money

       DEFENDANT: I will show you how not to want for nothing and we can have everything

       DEFENDANT: So are going to be my ride or die bitch no matter what?

       OCE: I think so

       OCE: I think my friend a little worried about getting std but I told her that we always

       wear condoms. Like u said

       OCE: Maybe u can make her feel better about it

       DEFENDANT: I'll will talk to her

     On August 29, 2020, a UCE, posing as the friend, had a recorded phone conversation with

the DEFENDANT. The UCE initially stated she was concerned with getting a sexually transmitted

                                                5
           Case 1:20-mj-00174-RMM Document 5 Filed 09/09/20 Page 6 of 15




disease. The DEFENDANT interrupted her and asked if he could be “blunt.” The DEFENDANT

stated they he “laid out several things to her (meaning the CHS) and she preferred the street walker

thing. It’s easier. Faster. And more money.” The UCE asked what street walker meant and the

DEFENDANT described it as “walking corner to corner, stopping cars. Everything is done with a

condom. I don’t care how much money somebody offers you, your safety is my concern.” The

DEFENDANT continued that he was going to be out on the street with them and would be teaching

them what to do, from what to say to how to interact with the clients.

         The DEFENDANT stated, “prostitution is the lowest thing on the totem pole in the city of

New York. That’s a desk ticket or appearance ticket. The police for the last 8 months have been

letting the girls work. When you get out there you will see there is almost anywhere from 20 to 30

girls out there doing the same thing you gonna be doing.” The DEFENDANT continued, “You are

my girls. You understand me. You don’t ask no one else but me. My job is to make sure we get

from point A to point B, we get our money, and come back home. Nobody gives up free pussy or

nothing like that. Just to keep it 100,8 the only one who gets free pussy is me. You understand me.”

The DEFENDANT continued, “I know for a fact that we are going to make a lot of money.” The

DEFENDANT asked the UCE if she “suck a dick good,” and had a “good pussy.” The UCE replied

that she had not had any complaints. The DEFENDANT stated, “the object of this is do it fast,

make them nut,9 get out so you can catch the next date.” The DEFENDANT said that girls can

make from $500-$1000 a night but explained that he will be regularly collecting the money from

them. The DEFENDANT continued, “I’m going to teach you how to stay in pocket with them




8   100 is a slang term for being honest.
9   “Nut” is a slang term for orgasm,

                                                 6
         Case 1:20-mj-00174-RMM Document 5 Filed 09/09/20 Page 7 of 15




other pimps that’s out there. If you follow my instruction, you will be better off. You will be good

and no will fuck with you. Everyone will know, Hollywood has in pocket girls. In pocket means

they follow the rules.”

       The UCE asked the DEFENDANT about an application “her friend’ said that the

DEFENDANT would put on her phone. The DEFENDANT stated he will put the “360”

application on her phone, so that he will always know her location. The UCE then asked if she

would get an allowance, and the DEFENDANT replied that all the money comes to him first. The

DEFENDANT stated that if she needed money to send home, do her nails or hair, or get something

from the store, he will take care of it. The DEFENDANT continued, “Yall don’t have nothing to

worry about, just to make the money. My job is to take care of everything else.”

After the phone call, the DEFENDANT continued talking to the OCE via text message and asking

her if she had made a decision yet. He agreed to drive from New Jersey to Washington, D.C. to

pick up the purported females to engage in prostitution. They agreed the DEFENDANT would

drive down to Washington, D.C. on September 3, 2020. On August 31, 2020the conversation

continued:

       OCE: Thinking about coming to NYC. What should I bring? How long will i there?

       DEFENDANT: Bring. The most sexy and the most provocative sexy mini skirts and

       short-shorts whatever else you need will get it while you down here okay baby. Baby

       OCE: Ok

       DEFENDANT: Join my Life360 Circle! Use my invite code CQH-XOC. Download the

       app here: https://i.lf360.co/hhoFSGBLp9

       DEFENDANT: Hook that up to your phone baby

       OCE: Going to need ur help with that I think

                                                 7
        Case 1:20-mj-00174-RMM Document 5 Filed 09/09/20 Page 8 of 15




       OCE: I got a Nokia phone and that app doesn't seem to be working

       DEFENDANT: GM baby Ok going to get you a new phone ASAP

       OCE: Thanks. This phone sucks



       Throughout the next few days, the DEFENDANT continued to check in with the OCE to

ensure she was still planning to come to be his “bitch.” On September 3, 2020, the DEFENDANT

confirmed that he would be driving to Washington, D.C. to pick up the purported female. The

DEFENDANT stated it was about a 4 hour drive. The conversation continued:



       OCE: U taking us right back to NY when u get us, right?

       DEFENDANT: No we going to stop at the crib first get yourself situated let y'all freshen

       up have a talk with y'all and then we out to go get money okay baby

       OCE: Crib in NJ

       DEFENDANT: Yes



       On September 3, 2020, at approximately 1:00 pm, the DEFENDANT stated he was getting

on the highway. During the next few hours, the DEFENDANT sent updated pictures of himse lf

driving in Delaware and Maryland. At approximately 6:45 pm, a black Dodge Journey, bearing

New Jersey license plate “H WOOD,” entered the parking lot of the prearranged location of Ivy

City Motel, 1615 New York Avenue, Northeast, Washington, D.C. At the same time, the

DEFENDANT text messaged the OCE to come out. The OCE replied that she was in room 116

and the vehicle then parked directly in front of the room. Members of MPDC Fifth District Crime

Suppression Team and CEHTTF approached the vehicle and placed the DEFENDANT, who was

                                               8
          Case 1:20-mj-00174-RMM Document 5 Filed 09/09/20 Page 9 of 15




in the driver’s seat, under arrest.

        The DEFENDANT was taken back to the station, advised of his rights, and agreed to

answer question without having an attorney present. The DEFENDANT stated he was only coming

down to Washington,        D.C. to engage in prostitution with the purported females. The

DEFENDANT admitted to meeting the purported female on social media and exchanging text

messages with her. The DEFENDANT admitted to talking on the phone with both purported

females. The DEFENDANT denied that he was a pimp, and stated that he had no intention of

having the purported females work for him in prostitution. The DEFENDANT admitted that he

had discussed putting the Life360 application on the female’s phone but it was for their safety. The

DEFENDANT stated he was a party promoter and described himself as being the “hype man.”

The DEFENDANT denied ever having any females engage in prostitution for him.

        Further investigation reveals that that the DEFENDANT has been involved in the

commercial sex industry as far back as 2008. During the period from 2008-2009 and again in 2013

the FBI conducted surveillance of the defendant in both New Jersey and Pennsylvania. It was

surmised from witness/victim interviews as well as surveillance that the DEFENDANT mainta ined

a home of five to seven adult women and girls under the age of eighteen who engages in

commercial sex for his benefit. This commercial work included sex acts in cars near his home in

Pennsylvania as well as travel to New York City for the same purpose. At all times, victims made

clear that all profits from commercial sex were for the DEFENDANT’s sole benefit. This modus

operandi was in line with the DEFENDANT’s explanation of his enterprise to the undercover in

this D.C. based operation.




                                                 9
        Case 1:20-mj-00174-RMM Document 5 Filed 09/09/20 Page 10 of 15




                       APPLICABLE LEGAL STANDARD


       The Bail Reform Act permits a judicial officer to hold an individual without bond

pending trial if the officer finds clear and convincing evidence that “no condition or combination

of conditions will reasonably assure the appearance of the person as required and the safety of

any other person and the community.” 18 U.S.C. § 3142(e). Pursuant to 18 U.S.C. §

3142(f)(1)(A), the judicial officer shall hold a hearing on the question of detention upon the

motion of the government in a case that involves a crime of violence. A crime of violence is

defined to include “any felony under chapter….117.” 18 U.S.C. § 3156(a)(4)(C).

       The crime of Travel to Promote or Facilitate Prostitution, in violation of Title 18 United

States Code Section 2421(a) is a felony offense under chapter 117 and, as such, is a crime of

violence that under 18 U.S.C. § 3142(e)(2) creates a rebuttable presumption that the defendant

constitutes a danger to the community, and that no pretrial release condition or combination of

conditions may be imposed to assure the safety of any other person and the community. This

presumption “operate[s] at a minimum to impose a burden of production on the defendant to

offer some credible evidence contrary to the statutory presumption.” United States v. Alatishe,

768 F.2d 364, 371 (D.C. Cir. 1985); United States v. Portes, 786 F.2d 758, 764 (7th Cir. 1985)

(observing that the presumptions in § 3142(e) “are rebutted when the defendant meets a burden

of production by coming forward with some evidence that he will not flee or endanger the

community if released”).

       In determining whether the defendant has overcome that presumption, the Court must

consider the following factors: (1) the nature and circumstances of the offense charged; (2) the

weight of the evidence against the defendant; (3) the history and characteristics of the defendant;

and (4) the nature and seriousness of the danger to any person or the community that would be

                                                10
            Case 1:20-mj-00174-RMM Document 5 Filed 09/09/20 Page 11 of 15




posed by the defendant’s release. See 18 U.S.C. § 3142(g). Even when the defendant has offered

evidence to rebut the presumption of dangerousness, the presumption remains a factor in the

court’s analysis of the § 3142(g) factors. See United States v. Dominguez, 783 F.2d 702, 707 (7th

Cir. 1983) (“Use of that word [rebutted] in this context is somewhat misleading because the

rebutted presumption is not erased. Instead it remains in the case as an evidentiary finding

militating against release, to be weighed along with other evidence relevant to factors listed in §

3142(g).”). As the Sixth Circuit has observed, “[t]he presumption [of dangerousness] remains as

a factor because it is not simply an evidentiary tool designed for the courts. Instead, the

presumption reflects Congress’s substantive judgment that particular classes of offenders should

ordinarily be detained prior to trial.” United States v. Stone, 608 F.3d 939, 945-46 (6th Cir. 2010)

(“To rebut the presumption, therefore, a defendant should ‘present all the special features of his

case’ that take it outside ‘the congressional paradigm.’”).

                                       ANALYSIS

        For the reasons that follow, the government submits that that the defendant cannot rebut

the presumption that he shall remain detained, as there is no condition or combination of

conditions that will reasonably assure the safety of any other person and the community.

        A.       Nature and Circumstances of the Charged Offense

        This factor clearly favors detention, since, as stated above, the offense is a crime of

violence.     The Defendant engaged in a persistent course of conduct designed to persuade the

undercover into traveling across state lines to engage in commercial sex work for his own financ ia l

gain. The world of commercial sexual exploitation is extremely dangerous. Studies have shown

that women who are engaged in prostitution experience violence ranging from slapping and

punching to assaults with deadly weapons and rape. See Dalla, R. (2000, November). Exposing

                                                 11
         Case 1:20-mj-00174-RMM Document 5 Filed 09/09/20 Page 12 of 15




the “pretty woman” myth: A qualitative examination of the lives of female streetwalking

prostitutes. The Journal of Sex Research, 37(4), 344-353 (In a study of prostituted women, 72.1

% reported severe abuse at the hands of pimps, male sexual buyers, or boyfriends. The acts of

abuse include being raped, beaten with objects, threatened with weapons, or abandoned in remote

locations).   An investigation into the mortality rate of women in prostitution revealed that the

leading cause of death was homicide, and found that actively prostituting women were nearly 18

times more likely to be murdered than women of similar age and race. See Potterat, J., Brewer,

D., Muth, S., Rothenberg, R., Woodhouse, D., Muth, J. et al. (2004). Mortality in a long-term open

cohort of prostitute women. American Journal of Epidemiology, 159(8), 778-785. Furthermore,

studies have also demonstrated that a high percentage of individuals who are involved in

commercial sex work want to stop prostituting, but feel that they are trapped. See Farley, M. and

Barkan, H. (1998). Prostitution, violence against women, and posttraumatic stress disorder.

Women & Health, 27(3), 37-49.

        Congress clearly recognized the serious nature of the Defendant’s criminal offenses when

enacting a 10 year statutory maximum for violations of Title 18 U.S.C. § 2421(a). As such, this

factor clearly weighs in favor of detention.

        B. The Weight of the Evidence Against the Defendant

        As summarized above, the evidence against the Defendant is extremely strong.          The

Defendant is on audio tape and chats recruiting the undercover to work for him on the streets of

New York performing commercial sex acts during a pandemic, COVID-19, with strangers for his

sole benefit. He was looking to capitalize on the dire financial situation that many women and

girls find themselves in at this time.




                                                12
         Case 1:20-mj-00174-RMM Document 5 Filed 09/09/20 Page 13 of 15




        As detailed above, the text messages with the undercover demonstrate the nature and

persistence of the Defendant’s efforts to persuade and coerce a victim and a friend into traveling

from D.C. to New York with him to engage in prostitution. He drove over four hours to make it

happen. Therefore, the weight of the evidence strongly favors detention.

        C. The History and Characteristics of the Defendant

        The Defendant’s history and characteristics weigh heavily in favor of detention.          He is

unemployed. He resides in New Jersey, with family. His only ties to the District of Columbia

seem to be his desire to utilize the city for his illegal activities by gathering victims for his

enterprise. The Defendant also has a history of weapons possession, drug possession, and a lengthy

history with the criminal justice system.

        According to the Pretrial Services Report (“PSR”), filed with the Court on September 4,

2020, the Defendant has 9 prior arrests, resulting in 5 prior convictions. PSR at 1. He has 2 felon

in possession gun convictions from 2006 and 2003. Id. at 3-4. The Defendant has a string of

misdemeanor offenses, including drug possession and petit larceny. Id. at 4.

        Notably, the Defendant after so many felonies is deemed to be a recidivist repeatedly

violation the law resulting in several felony charges. Additionally, the defendant told the Court

on September 4, 2020 that he is not gainfully employed. Thus, it is clear from the text messages

and his criminal history that his primary income is generated by trafficking in women and girls.

        D. The Nature and Seriousness of the Danger to Any Person or the Community

        The evidence here establishes that the defendant represents a grave danger to the

community. As stated above, the Defendant poses a danger to the community, at large, as the result

of his ongoing course of criminal conduct. As a result of the criminal actions of the Defendant, and the

Defendant’s lengthy criminal history, which includes several gun possession, the Defendant’s

                                                  13
        Case 1:20-mj-00174-RMM Document 5 Filed 09/09/20 Page 14 of 15




release would pose a serious risk of harm to members of the community. As such, he should be

detained pending trial.

       I.      While the COVID-19 pandemic is dangerous, it does not rebut the
               presumption of detention, nor mitigate the danger to the community


       The government respectfully submits that should defense counsel raise concerns regarding

the COVID-19 pandemic, such concerns neither rebut the presumption of detention nor mitigate

the dangers discussed above. To be clear, the government does not downplay the risks associated

with COVID-19, but the existence of the virus in and of itself does not trigger automatic release

under these circumstances. Rather, the Court is still required to assess the defendant’s

particularized factors in determining whether to release him. See United States v. Lee, 19-cr-298,

at *9 (KBJ) (D.D.C. March 30, 2020) (“[T]he relevant statutory inquiry is not the benefits that a

defendant’s release would bring about (however significant) or the harms that his incarceratio n

would cause (however substantial). Rather, the statute requires the Court to evaluate “the danger”

that “would be posed by the person’s release.”). Thus, the COVID-19 pandemic has no material

impact on any of the factors that the magistrate court previously considered and there is no

additional basis to reopen that detention decision pursuant to 18 U.S.C. § 3142(f). United States v.

Gaskins, 20-cr-23 (RDM) (D.D.C. April 2, 2020) (noting that the defendant in a firearms case is

not particularly vulnerable, and the existence of the pandemic does not eliminate the prior 3142

factors taken into consideration).

       Section 3142(i) operates independently of the detention factors. Therefore, the Court could

release a defendant temporarily to the custody of another if it finds a “compelling reason” that

necessitates temporary release. Respectfully, the existence of the pandemic in and of itself is not

a compelling reason to justify release. See United States v. White, 19-mj-00203(DAR) (D.D.C.


                                                14
        Case 1:20-mj-00174-RMM Document 5 Filed 09/09/20 Page 15 of 15




April 2, 2020). Moreover, according to the D.C. Department of Corrections (DOC), DOC appears

to be have undertaken several steps to try to prevent the spread of COVID-19 within its facilities.

In fact, recent evidence suggests these efforts have been successful. As of August 13, 2020, the

D.C. Jail reported the following:

       Presently, there are 908 residents at the District of Columbia Department
       of Corrections’ (DOC) Central Detention Facility, 416 residents at DOC’s
       Correctional Treatment Facility, 2 residents at local hospitals, and 1 resident
       at a halfway house. No residents tested positive for COVID-19 today, August 13, 2020.
       Currently, there is one positive COVID-19 case at DOC’s correctional facilities.

Therefore, for all of these reasons, the Defendant should remain detained pending trial.

                               CONCLUSION

       For all of the reasons set forth above, a consideration of the evidence in this case and the

applicable statutory factors compels the conclusion that the Defendant should be detained pending

trial. Given the plans in place at the DOC and the danger that the defendant represents to the

community – the same community also affected by this illness, this Court should detain the

defendant pending trial.


                                       Respectfully submitted,

                                       MICHAEL SHERWIN
                                       UNITED STATES ATTORNEY


                                          /s/
                                       Kenya K. Davis
                                       Assistant United States Attorney
                                       New York Bar No. 4108221
                                       U.S. Attorney’s Office
                                       555 4th Street, N.W.,
                                       Washington, D.C. 20530
                                       202-252-7059
                                       Kenya.Davis@usdoj.gov


                                                15
